






Exhibit 10.1


MATERIAL NOTED WITH [**] IS CONFIDENTIAL AND
HAS BEEN DELETED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT, AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION




GLOBAL SUPPLY AGREEMENT


This Global Supply Agreement ("Agreement" or “Contract”) is between ExxonMobil
Chemical Company ("Seller"), on behalf of itself and the ExxonMobil affiliates
listed on Attachment B (each an "ExxonMobil Selling Affiliate" or “EMCC/A” or
collectively, "ExxonMobil Selling Affiliates"), and West Pharmaceutical
Services, Inc. ("Buyer"), on behalf of itself and the Buyer affiliates listed on
Attachment C (each a "Buyer Affiliate" or “West/A” or collectively, "Buyer
Affiliates").


PRODUCTS, QUANTITY, PRICE


In accordance with the provisions of this Agreement, ExxonMobil Selling
Affiliates agree to sell to Buyer Affiliates, and Buyer Affiliates agree to
purchase from ExxonMobil Selling Affiliates, the following product(s)
(collectively, "Product"):


    
Products
Quantity
(Metric Tons/Yr.)
Container
Package
List Price(s)
Per Metric Ton
[**]
[**]
Metal, Wood (Export)
[**]
[**]
[**]
Wood (Export Crate)
[**]





Subject to this Agreement's terms and conditions, Buyer Affiliates shall
purchase and ExxonMobil Selling Affiliates shall sell the yearly minimum amount
of Product amounts (in the aggregate) listed above. Buyer or Buyer Affiliates
may request to purchase amounts over the Product maximum amounts per year,
however, it shall be solely within Seller or any ExxonMobil Selling Affiliate’s
discretion whether to accommodate Buyer’s request.


Buyer Affiliates shall issue a purchase order(s), or call off order(s) when
purchasing Product from ExxonMobil Selling Affiliates in writing pursuant to
this Contract ("Purchase Order"). Such Purchase Order(s) shall specify (a) the
quantity of Product, and (b) general date of delivery. All Purchase Orders
agreed to be filled by an ExxonMobil Selling affiliate shall be deemed to be a
separate agreement between the relevant ExxonMobil Selling Affiliate and the
relevant Buyer Affiliate, incorporating the terms of this Contract. ExxonMobil
and the ExxonMobil Selling Affiliates shall not unreasonably reject any purchase
order that otherwise complies with the terms of this Agreement.


Purchase Order(s), order acknowledgements and similar form documents evidencing
the purchase or sale of Products, including any terms and conditions contained
or referenced therein, shall not supersede, add to or amend in any way this
Contract. In the event of any conflict between the terms of this Contract and
the terms of any Purchase Order, order acknowledgement or similar document the
terms of this Contract shall prevail.


[**]


PRICING


Product prices to Buyer/Buyer Affiliates and the prices from which all discounts
will be calculated will be the Seller/ExxonMobil Selling Affiliates' list price
then in effect for the particular Product ("Base Prices"), subject to the
following provisions. The price of Products sold by Seller/ExxonMobil Selling
Affiliates to Buyer/Buyer Affiliates will comprise the Base Price, the discounts
listed below, and are subject to fluctuations due to the cost of energy based on
the Brent crude oil price increases or decreases as described below.




--------------------------------------------------------------------------------






DISCOUNTS


[**]


Buyer Affiliates shall pay ExxonMobil’s Selling Affiliates invoice(s) not later
than the days set forth in Attachment E hereto. All invoices shall be paid in
full by wire transfer in accordance with the invoice’s instructions.


TITLE AND RISK OF LOSS - EXXONMOBIL CHEMICAL COMPANY


Title to the Product(s) to be sold and delivered hereunder will transfer
simultaneously with the risks upon delivery as per the applicable Incoterm
(Incoterms 2010) in Attachment E with the exception of the following:
•
For Product sold by ExxonMobil Chemical Company or ExxonMobil Chemical Services
Americas, Inc. that is transported by land to Mexico or Canada, title and risk
of loss of Product shall transfer from ExxonMobil Chemical Company or ExxonMobil
Chemical Services Americas, Inc. to the applicable West/A at the frontier
between the United States of America and Mexico or Canada, as applicable, but
prior to the customs border of the applicable foreign jurisdiction.





AGREEMENT - CRUDE PRICE ADJUSTMENTS
Product price(s) shall be subject to the Average Brent crude oil price evolution
(as further detailed below) in order to reflect the cost of energy. Should the
Average Brent crude oil price at any moment during the term of this Agreement
move to a different Average Brent crude oil price bracket as mentioned below,
Seller/ExxonMobil Selling Affiliates may increase or decrease the Product price
by [**] for every [**] change in the Average Brent crude oil price. In no event
shall the Product price’s increase or decrease exceed [**] for every [**] change
in the Average Brent crude oil price brackets. Each Average Brent crude oil
bracket is calculated on a $5 range basis (e.g., $30-$35, $40-$45, $50-$55,
etc.).


The Average Brent crude oil price evolution shall be expressed as the
three-month average spot price per barrel of the Brent crude oil (as per the
Wall Street Journal). This average shall be calculated as the average of the
prices for the immediate preceding three consecutive calendar months, with each
month's price calculated as the average of the daily prices.


Any conversion between United States Dollars and Euros will be carried out by
using the average of the European Central Bank’s daily foreign exchange rate as
published in Reuter's screen ECB 37 for the period in question.


Any Product price adjustment shall take effect the month immediately following
ExxonMobil Selling Affiliates’ notification of an increase or decrease in
Product price.




LOCATIONS OF SUPPLY


Buyer/Buyer Affiliates that may purchase Product from ExxonMobil Selling
Affiliates are listed in Attachment C. Other products and locations may be added
upon mutual agreement in writing.
Any and all sales of Product between ExxonMobil Chemical Company and/or
ExxonMobil Chemical Services Americas, Inc. and Buyer Affiliates in the U.S.,
Mexico and Brazil shall be subject to the terms and conditions set forth in
Attachment A hereto.


Any and all sales of Product between ExxonMobil Petroleum & Chemical and Buyer
Affiliates in France, Germany, Denmark, Serbia and the United Kingdom shall be
subject to the terms and conditions set forth in Attachment H hereto.


Any and all sales of Product between ExxonMobil Chemical Asia Pacific and Buyer
Affiliates in Singapore, China and India shall be subject to the terms and
conditions set forth in Attachment G hereto.


Buyer/Buyer Affiliates are responsible for the Product and returnable crates in
their custody at the sales value of the Product and the replacement value of the
metal crates, respectively. The terms relating to the use and return of metal
crates are set out in Attachment F.




--------------------------------------------------------------------------------






AFFILIATES


ExxonMobil Selling Affiliates participating in this Agreement are listed in
Attachment B. Buyer Affiliates participating in this Agreement are listed in
Attachment C. Seller and Buyer each represent and warrant that each will cause
its respective affiliates, so listed, to become bound to the terms of this
Agreement.


QUALITY


Product shall conform to ExxonMobil Selling Affiliates' standard sales
specifications as of the date of shipment.


AGREEMENT PERIOD


Effective Date:         January 1, 2014


Termination Date:     December 31, 2018




PAYMENT TERMS


Buyer/Buyer Affiliates shall pay for Product by Electronic Funds Transfer (EFT)
through the Automated Clearing House (ACH) using the Corporate Trade Exchange
(CTX) format, according to the payment terms described in Attachment E.


TECHNICAL SUPPORT


EMCC/A will provide technical expertise in the use of Products and will use its
technical centers to enhance technical communications with West Pharmaceutical
Services Affiliates technical centers. West/A will share its needs with EMCC/A
and how they relate to West/A activities to help guide ExxonMobil Chemical
Affiliates technical efforts.


CHANGE CONTROL


Changes to the manufacturing process are carefully controlled and are subject to
review and formal approval by EMCC/A or other affiliates of Exxon Mobil
Corporation prior to implementation. Buyer will be informed at least six months
in advance of any change determined by EMCC/A to result in a significant change
to the chemical composition or performance of the product.


[**]


CREDIT


If Seller/ExxonMobil Selling Affiliates' has reasonable grounds for insecurity
with respect to the financial responsibility of Buyer/Buyer Affiliates,
Seller/ExxonMobil Selling Affiliates may require advance cash payment or
satisfactory security and may withhold Product shipments until receipt of such
payment or security. Such action by Seller/ExxonMobil Selling Affiliates shall
not constitute a change of payment terms hereunder. If amounts due hereunder are
placed with an outside agency for collection, or if suit is brought for
collection, or if collected through probate, bankruptcy or other judicial
proceedings, then Buyer/Buyer Affiliates shall pay all costs of collection,
including attorneys' fees, in addition to all other amounts due.
    
SET-OFF AND RECOVERY


With respect to any monetary amounts and/or product-exchange delivery imbalances
due from Buyer/Buyer Affiliates to Seller/ExxonMobil Selling Affiliates,
Seller/ExxonMobil Selling Affiliates may (i) set-off such monetary amounts
and/or product-exchange delivery imbalances against any monetary amounts and/or
product-exchange delivery imbalances owing to Buyer/Buyer Affiliates; and/or
(ii) recoup such monetary amounts and/or product-exchange delivery imbalances
from any amounts paid and/or deliveries made to Buyer/Buyer Affiliates by
Seller/ExxonMobil Selling Affiliates. For purposes hereof, any and all
agreements between Buyer and Seller, whether written or oral, shall be deemed to
be part of an integrated agreement set forth herein.




--------------------------------------------------------------------------------






ECONOMIC CONDITIONS AND TRENDS CLAUSE


It is understood and agreed that the basis for this Agreement is an
extraordinary level of mutual trust and confidence between the parties, not only
in matters of price, quality, and service relating to the quantities of Product
purchased and sold hereunder, but also with respect to the accommodation of
changes that may develop in the business environment or the pursuit of such
mutual undertakings as may benefit either or both of the parties to this
Agreement. Moreover, the terms relating to quantity and price presume the
continuation of economic conditions and trends now prevailing, including but not
limited to levels of industrial production, tire demand, labor rates, energy
costs, and foreign exchange relationships. In the event that, in the view of
either party, a significant change of any kind does occur which materially and
significantly alters the value received by either party in this transaction,
that party may, upon written notice of its election and reasons therefor,
request that this Agreement be renegotiated and the other party will be
obligated to enter into the renegotiation unless the request is formally
withdrawn. Neither party shall unreasonably request such renegotiation.




FAILURE IN PERFORMANCE


No liability shall result to either party from delay in performance or
non-performance) in whole or in part caused by circumstances reasonably beyond
the control of the party affected, including but not limited to, acts of God,
terrorist activity, transportation failure, breakdowns, equipment failure,
shortage or inability to obtain Product or raw material for Product, or
good-faith compliance with any governmental order or request (whether valid or
invalid). Regardless, however, of the occurrence or nonoccurrence of any such
circumstances, if, supplies of Product, or feedstock for making Product, from
any of Seller’s/ExxonMobil Selling Affiliates’ existing sources are curtailed or
are inadequate to meet Seller’s/ExxonMobil Selling Affiliates’ own requirements
and/or its obligations to its customers, Seller’s/ExxonMobil Selling Affiliates’
obligation to deliver Product during such period shall be reduced to the extent
necessary, in Seller’s/ExxonMobil Selling Affiliates’ reasonable judgment, to
apportion fairly among Seller’s/ExxonMobil Selling Affiliates’ own requirements
and its customers such Product as received and as may be available in the
ordinary and usual course of Seller’s/ExxonMobil Selling Affiliates’ business
from any existing sources of supply at the location(s) from which deliveries
like those covered hereby are normally shipped. Seller/ExxonMobil Selling
Affiliates shall not be obligated to purchase or obtain Product, or feedstock to
make Product, to replace deliveries omitted or curtailed under this paragraph.


CHANGE IN CIRCUMSTANCES


In connection with any Change in Circumstances (as defined below), and without
limiting Seller's/ExxonMobil Selling Affiliate’s other rights under this
Agreement or applicable law, Seller /ExxonMobil Selling Affiliates shall have
the right: (i) to modify the payment terms hereunder; and/or (ii) to require
that Buyer/Buyer Affiliates pay in advance for shipments hereunder.


Promptly after any public announcement regarding any proposed transaction that
would result in a Change in Circumstances, Buyer/Buyer Affiliates shall notify
Seller/ExxonMobil Selling Affiliates, in writing, of the nature of such
transaction, the parties thereto and the proposed date of consummation. If
Seller/ExxonMobil Selling Affiliates elects to exercise any of its rights under
the preceding paragraph, Seller/ExxonMobil Selling Affiliates shall so notify
Buyer/Buyer Affiliates, in writing, within forty-five (45) days after receipt of
Buyer’s/Buyer Affiliates’ notice.


As used above, "Change in Circumstances" means any of the following: (i) any
transaction, or series of transactions, that would result in the transfer of at
least twenty-five percent (25%) of the equity interest in Buyer/Buyer Affiliates
(or of at least twenty-five percent (25%) of the equity interest in any business
entity that owns or controls, directly or indirectly, at least fifty percent
(50%) of the equity interest in Buyer/Buyer Affiliates ("Buyer's Parent")) to a
single transferee or multiple transferees under common control; (ii) any
transaction that would result in Buyer's /Buyer Affiliates’ (or Buyer's
Parent's) merging with one or more other entities; or (iii) any transaction not
in the ordinary course of Buyer's /Buyer Affiliates (or Buyer's Parent's)
business that calls for the sale, purchase or other transfer of one or more
significant assets, including (without limitation) manufacturing facilities and
ownership interests in other business entities.




--------------------------------------------------------------------------------








TERMS AND CONDITIONS


The following attachments are made part of this Agreement:


Attachment A - General Terms and Conditions of Sale
Attachment B - List of ExxonMobil Affiliates/Divisions
Attachment C - List of West Pharmaceutical Services Affiliates
Attachment D - Notices
Attachment E - Payment Terms
Attachment F - Returnable Metal Crates
Attachment G - ExxonMobil Chemical Asia Pacific - Terms & Conditions
Attachment H - ExxonMobil Chemical Petroleum & Chemical BVBA - Terms &
Conditions.






GOVERNING LAW


This Agreement shall be governed and construed in accordance with the law set
forth in the ExxonMobil Selling Affiliate’s general terms and conditions, as
applicable.


BINDING EFFECT


Seller shall not be obligated by this Agreement unless Buyer executes and
returns this Agreement to Seller no later than thirty (30) days from the date
Seller signs below.


ENTIRE AGREEMENT


This Agreement and its attachments constitute the complete and exclusive
statement of the terms of agreement between Seller and Buyer and supersede any
and all agreements, representations and understandings, oral and written, made
prior to signing and relating to the subject matter of this Agreement. In no
event shall either party be responsible for any special, punitive, or
consequential damages whatsoever.


No modification of this Agreement shall be of any force or effect unless such
modification is in writing, expressly designated as an amendment hereto and
signed by the parties' duly authorized representatives; and no modification
shall be effected by the acknowledgment or acceptance of purchase order forms
containing terms or conditions at variance with those set forth herein.


None of the parties shall be legally bound by anything contained in this
instrument, or any negotiations pursuant thereto, unless and until the companies
have agreed to all terms and this instrument has been signed by authorized
representatives of each company.




--------------------------------------------------------------------------------






ORDER OF PRECEDENCE


In the event of conflict between this Agreement and the Attachments hereto, this
Agreement shall prevail, except with respect to the governing law specified in
Attachments A, G, H, and I, respectively, and as applicable to the appropriate
ExxonMobil Selling Affiliate.












BUYER    
 
SELLER
ACCEPTED AND AGREED TO BY BUYER
DATE OF:


 
ExxonMobil Chemical Company
 
 
 
7/31/14
 
8/11/14
 
 
 
/s/ Donald E. Morel, Jr.
 
/s/ John W. Lyon
BY: Donald E. Morel, Jr.
 
By: John W. Lyon
Title: Chairman & CEO    
 
Title: Vice President, Butyl Polymers
 
 
 
 
 
 







--------------------------------------------------------------------------------










ATTACHMENT A
West Pharmaceutical Services and
ExxonMobil Chemical Company Global Supply Agreement, January 1, 2014


ExxonMobil Chemical Company
GENERAL TERMS AND CONDITIONS OF SALE






1. ACCEPTANCE
Acceptance by the named seller (“Seller”) of the transactions(S) specified on
page 1 hereof is EXPRESSLY MADE CONDITIONAL UPON BUYER’S ASSENT TO THESE TERMS
AND CONDITIONS. Page 1 hereof and these General Terms and Conditions constitute
the only binding contract terms and conditions between the parties in the
absence of a written agreement as described in Paragraph 2.


2. WRITTEN AGREEMENT
If there is an executed written contract in effect between Buyer and Seller
covering the transaction(s) specified herein, the terms and conditions of such
executed written contract shall govern over any conflicting term on page 1
hereof and to the exclusion of these General Terms and Conditions.


3. PRICE AND QUANTITY; PRICE ADJUSTMENTS
Except as otherwise provided pursuant to Paragraph 2, and without regard to any
course of dealing between the parties: (1) Seller shall not be obligated to sell
or deliver any quantity of product(s) covered hereby ("Product") beyond the
amount, if any, which in Seller's sole judgment, is available for such purpose
as of the proposed date of shipment to Buyer; (2) the price of Product shall be
Seller's price therefor as of the date of shipment; (3) Seller reserves the
right to set minimums and/or premiums or to reject orders for unusual
configurations, sizes and folds; (4) unless otherwise specified in the
Agreement, an overrun or underrun of up to ten percent (10%) shall constitute
due performance of any order; (5) any freight allowances shall be those
specified by Seller as of the date of shipment; and (6) Buyer shall allow Seller
a reasonable period for delivery of shipments of Product.


4. PAYMENT
Unless otherwise specified in Attachment E of the Agreement, payment for Product
shall be made in U.S. Dollars and shall be due, in good funds in Seller's
account, no later than thirty (30) days after the date of shipment. With respect
to any monetary obligations of Buyer or Buyer's affiliates owed to Seller,
Seller may (i) set-off such obligations against any sums owing to Buyer or
Buyer's affiliates; and/or (ii) recoup such obligation from any amounts paid to
Buyer or Buyer's affiliates by Seller.


5. TAXES
Any tax (except income taxes), excise or other governmental charge that now or
in the future may be imposed, increased or levied upon the production, value
added, sale, transportation, storage, handling, delivery, use or disposal of
Product sold hereunder which Seller may be required to pay, shall be paid by
Buyer to Seller in addition to the purchase price. Buyer shall provide Seller,
on request, with properly completed exemption certificates for any tax from
which Buyer claims exemption.


6. CREDIT
If Seller has reasonable grounds for insecurity with respect to the financial
responsibility of Buyer, Seller may require advance cash payment or satisfactory
security and may withhold Product shipments until receipt of such payment or
security. Such action by Seller shall not constitute a change of payment terms
hereunder. If amounts due hereunder are placed with an outside agency for
collection, or if suit is brought for collection, or if collected through
probate, bankruptcy or other judicial proceedings, then Buyer shall pay all
costs of collection, including attorneys' fees, in addition to other amounts
due.








--------------------------------------------------------------------------------










7. TITLE; RISK OF LOSS
Unless otherwise specified in the Agreement, title to Product and risk of loss
shall pass to Buyer at Seller's facilities upon delivery to a carrier or into
Buyer's transport.


8. LIMITED WARRANTY
THERE ARE NO WARRANTIES WHICH EXTEND BEYOND THE PRODUCT DESCRIPTION HEREIN, AND
SELLER MAKES NO WARRANTY, EXPRESS OR IMPLIED, OF FITNESS FOR PARTICULAR USE,
MERCHANTABILITY OR OTHERWISE WITH RESPECT TO PRODUCT, WHETHER USED SINGLY OR IN
COMBINATION WITH OTHER SUBSTANCES OR IN ANY PROCESS, EXCEPT THAT PRODUCT SOLD
HEREUNDER SHALL CONFORM TO SELLER'S THEN CURRENT STANDARD SALES SPECIFICATIONS
AS PROVIDED TO BUYER. Without limiting the foregoing, Seller does not recommend
nor endorse the use of Product(s) in any medical application and specifically
disclaims any representation or warranty, express or implied, of suitability or
fitness for use, or otherwise, with respect to Product(s)’ use in any medical
application. Buyer represents and warrants that no Product(s) purchased
hereunder will be used in or resold into any commercial or developmental manner
in connection with medical applications without Seller’s prior express written
acknowledgement. Further, Buyer agrees that it will make no representations,
express or implied, to any person to the effect that Seller recommends or
endorses the use of Product(s) purchased hereunder in any medical application.


9. INSPECTION AND LIMITATION OF LIABILITY
Buyer shall inspect and test Product delivered hereunder for damage, defect or
shortage immediately upon receipt at Buyer's plant or such other location as
determined by Buyer and provide Seller notice of any such damage, defect or
shortage within ten (10) days of receipt. Any claims for shortages must be
supported by certified railroad scale tickets (or similar documents if shipments
were not by rail) and Seller shall have an opportunity to have an independent
weighing. All claims for any cause whatsoever, whether based in contract,
negligence or other tort, strict liability, breach of warranty or otherwise,
shall be deemed waived unconditionally and absolutely unless Seller receives
written notice of such claim not later than one-hundred fifty (150) days after
Buyer's receipt of Product as to which such claim is made. Defective or
nonconforming Product shall be replaced by Seller without additional charge, or
in lieu thereof, at Buyer’s option, Seller may refund the purchase price upon
return of such Product at Seller's expense and such refund or replacement shall
constitute Buyer’s sole and exclusive remedy. NOTWITHSTANDING THE ABOVE AND
REGARDLESS OF THE CIRCUMSTANCES, SELLER'S TOTAL LIABILITY TO BUYER FOR ANY AND
ALL CLAIMS, LOSSES OR DAMAGES ARISING OUT OF ANY CAUSE WHATSOEVER, WHETHER BASED
IN CONTRACT, NEGLIGENCE OR OTHER TORT, STRICT LIABILITY, BREACH OF WARRANTY OR
OTHERWISE, SHALL IN NO EVENT EXCEED THE PURCHASE PRICE OF PRODUCT IN RESPECT TO
WHICH SUCH CAUSE AROSE. IN NO EVENT SHALL SELLER BE LIABLE FOR SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES. Any cause of action that Buyer
may have against Seller and which may arise in connection with the
transaction(s) specified herein must be commenced within two (2) years after the
cause of action has accrued.


10. SAFETY, HEALTH AND INDEMNITY
Seller shall furnish to Buyer Material Safety Data Sheets, including warnings
and safety and health information concerning Products and/or the containers
therefor. Buyer agrees to disseminate such information so as to give warning of
possible hazards to persons who Buyer can reasonably foresee may be exposed to
such hazards, including but not limited to Buyer's employees, agents,
contractors or customers. Buyer shall instruct its employees, agents, and
contractors on the safe handling, use, selling, storing, transportation and
disposal practices for the Product. IF BUYER FALLS TO DISSEMINATE SUCH WARNINGS
AND INFORMATION, BUYER AGREES TO DEFEND AND INDEMNIFY SELLER AGAINST ANY AND ALL
LIABILITY ARISING OUT OF OR IN ANY WAY CONNECTED WITH SUCH FAILURE, INCLUDING
BUT NOT LIMITED TO LIABILITY FOR INJURY, SICKNESS, DEATH AND PROPERTY DAMAGE;
PROVIDED, HOWEVER, THAT IF SELLER IN THIS INSTANCE HAS CONTRIBUTED TO SUCH
LIABILITY, BUYER'S INDEMNITY TO SELLER SHALL BE REDUCED BY THE PROPORTION IN
WHICH SELLER CONTRIBUTED TO SUCH LIABILITY. Seller will provide Buyer with
reasonable notice and opportunity to defend in the event any claim or demand is
made on Seller as to which such indemnity relates.


11. CARS, TRUCKS AND BARGES
Buyer shall unload railroad cars, trucks and barges furnished by Seller within
the free time specified by tariffs or time periods on file with applicable
regulatory bodies, or promptly after receipt if no such tariffs or time periods
are on file, and pay any charges resulting from its failure to do so directly to
the common carrier upon receipt of invoice therefor. Buyer shall pay Seller's
daily charges for trip-leased tank cars for tank cars held longer than seven (7)
days from constructive placement. BUYER ASSUMES FULL RESPONSIBILITY FOR USE AND
CONDITION OF CARS, TRUCKS AND BARGES WHILE IN BUYER'S POSSESSION (NORMAL WEAR
AND TEAR EXCEPTED) AND AGREES TO (1) COMPENSATE SELLER FOR LOSS OR




--------------------------------------------------------------------------------




DAMAGE TO SELLER'S PROPERTY AND (2) INDEMNIFY AND SAVE SELLER HARMLESS FROM ANY
LOSS OR DAMAGE TO PROPERTY OTHER THAN SELLER'S AND FROM ANY INJURIES TO PERSONS
RELATING IN ANY WAY TO THE USE OF SUCH CAR(S), TRUCK(S) AND BARGE(S) WHILE SUCH
ARE IN BUYER'S POSSESSION. Buyer shall report to Seller promptly any damage that
may be sustained by the car(s), truck(s) or barge(s) in Buyer's possession.


12. LEASED TRACKS
Seller may elect to provide rail cars of Product to Buyer on leased tracks. If
Seller does so, Buyer shall contact Seller to receive shipments of Product from
the leased tracks and not request such shipment directly from the railroad.


13. CESSATION OR SUSPENSION OF OPERATIONS
If either party suspends or ceases the operation of any facility that produces
or consumes Product because such operation and/or Product fails to comply with
or becomes uneconomical by virtue of compliance with any applicable governmental
law, regulation or order relating to pollution, ecology, environmental matter,
or health and safety, each party shall have the right, upon fifteen (15) days'
prior written notice, to suspend (in case of suspension of operation) or
transfer to another location (in case of cessation of operation) performance
hereunder. Neither party shall have any liability to the other with respect to
deficiencies in Product deliveries due to any such cause.


14. EXPORT COMPLIANCE
The transaction(s) specified herein, unless otherwise indicated, constitute
domestic sales within the United States. Buyer shall comply with all applicable
laws relating to export controls and economic sanctions, including, but not
limited to, those maintained by the US Department of the Treasury (Office of
Foreign Assets Controls) and the US Department of Commerce (Bureau of Industry
and Security). If Buyer elects to export Product, Buyer shall constitute the
U.S. Principal Party in Interest or Exporter for all purposes under applicable
law.


15. NON-US BUYERS
If Buyer is a natural or legal person of any jurisdiction other than the United
States and/or a State thereof, any dispute arising with respect to the
transaction(s) specified in the supply agreement hereof shall be referred to
three (3) arbitrators in accordance with the Rules of Arbitration of the
International Chamber of Commerce as in effect on the date of such referral. The
arbitration shall take place in Houston, Texas, U.S.A. The proceedings shall be
in the English language. The American Arbitration Association shall act as
appointing authority in the event required. Monetary awards shall be expressed
in U.S. Dollars and all awards shall be final and binding on the parties.
Judgment upon any award may be entered in any court having jurisdiction.


16. AMENDMENT; CANCELLATION


This document, and the transaction(s) specified herein, can be amended or
cancelled only with both parties’ written consent.


17. GOVERNING LAW
The parties' rights and obligations hereunder shall be construed and enforced
under the laws of the State of Texas, U.S.A., without regard to conflict of laws
principles. Incoterms 2010 (or any subsequent revision thereof) ("Incoterms")
shall also apply; provided, however, that Incoterms shall apply only to the
extent specified in the agreement hereof, and provided, further, that in the
event of a conflict between Incoterms and the laws of the State of Texas,
U.S.A., the latter shall govern. The parties specifically exclude application of
the U.N. Convention on Contracts for the International Sale of Goods.


18. MISCELLANEOUS
No waiver by either party of a right, default or breach of any of the terms and
conditions herein shall be effective unless in writing. No such waiver shall be
deemed a waiver of any subsequent right, default or breach (whether similar or
dissimilar) except as expressly stated therein. Buyer shall not assign any of
its rights or obligations with respect to the specified transaction(s) without
Seller's prior written consent, which consent shall not be unreasonably delayed
or withheld; any attempted assignment without such consent shall be void and of
no effect. Seller may assign all of its rights and obligations with respect to
such transaction(s) to any entity of which Exxon Mobil Corporation owns,
directly or indirectly, at least fifty percent (50%) of the shares or other
indicia of equity having the right to elect such entity's board of directors or
other governing body.




















--------------------------------------------------------------------------------










ATTACHMENT B
West Pharmaceutical Services and
ExxonMobil Chemical Company 2014-2018 Supply/Purchase Agreement


List of ExxonMobil Affiliates / Divisions
At its sole discretion and with prior written notice to Buyer, Seller may
designate a different selling entity from the ones listed in this Attachment.


For Product purchases made by Buyer Affiliates in: U.S.A., Brazil, Mexico
ExxonMobil Chemical Company and/or ExxonMobil Chemical Services Americas, Inc.
(EMCC)
13501 Katy Freeway
Houston, TX 77079




For Product purchases made by Buyer Affiliates in: Denmark, France, Germany,
United Kingdom, Serbia
ExxonMobil Chemical Belgium (EMPC)
ExxonMobil Petroleum & Chemical BVBA
Polderdijkweg
B - 2030 Antwerpen, Belgium


For Product purchases made by Buyer Affiliates in: Singapore, China, India
ExxonMobil Affiliate: ExxonMobil Chemical Asia Pacific, a division of ExxonMobil
Asia Pacific Pte Ltd (EMCAP)
1 Harbour Front Place #06-00HarbourFront Tower One Singapore 098633






--------------------------------------------------------------------------------








ATTACHMENT C


West Pharmaceutical Services and
ExxonMobil Chemical Company 2014-2018 Global Supply Agreement
List of West Pharmaceutical Affiliates




Brazil
West Pharmaceutical Services Brasil Ltda
AV Nossa Senhora Das Gracas
Diadema, Sao Paulo, Brazil 09980-000


China
West Pharmaceutical Packaging (China) Co., Ltd
North of Taipu River Bridge, Qqingeng Highway
Liang Tang Town
Qingpu District, Shanghai, PRC


Denmark
West Pharmaceutical Services Denmark A/S
Horsens, Denmark


France
West Pharmaceutical Services France, S.A.
38, Rue Robert Degon
Le Nouvion EN Thierache 02170


Germany
West Pharmaceutical Services Deutschland GmbH & Co. KG
Stolberger Str. 21-41
Eschweiler 52249


India
West Pharmaceutical Packaging India Pvt. Ltd.
900 Peepul Boulevard-Sector 36-Sri City-Satyavedu (P.O)
Chittoor District - A.P. - India - 517 588


Mexico
Pharma-tap SA DE CV
40 SUR L-8 MZA. 8B
Morelos, Mexico 62500


Serbia
West Pharmaceutical Services Beograd
Rimski Jarak BB
Kovin, Serbia 26220


Singapore
West Pharmaceutical Services Singapore Pte. Ltd.
Jurong, Singapore


U.S.A
West Pharmaceutical Services
530 West Herman O. Drive
Exton, PA. 19341




--------------------------------------------------------------------------------






    
ATTACHMENT D
West Pharmaceutical Services and
ExxonMobil Chemical Company 2014-2018 Global Supply Agreement






For all notices, communications, or questions regarding this Contract, the
following addresses listed below shall be used; provided, however, that Seller
and Buyer can each change any of its address information by providing written
notice to the other party.


            
            
ExxonMobil Chemical Company
 
West Pharmaceutical Services, Inc.
13501 Katy Freeway
 
530 W. Herman O. Drive
Houston, TX 77079
 
Exton, PA. 19341
 
 
 
Attn: J. Mike Roach
 
Attn: Ms. Linda Curtis
281-870-6966    
 
610-594-2953
Attn: J. Mike Roach
 
 
-or-
 
 
Charlene K. Spiller
 
 
ExxonMobil Chemical Company
 
 
388 South Main Street
 
 
Akron, Ohio 44311
 
 
330-849-5754
 
 







--------------------------------------------------------------------------------










ATTACHMENT E
West Pharmaceutical Services and
ExxonMobil Chemical Company 2014-2018 Global Supply Agreement




Buyer Affiliates shall pay ExxonMobil Selling Affiliates’ invoice(s) in full
within the days set forth below:




Location
Payment Terms
Delivery Terms - Incoterms 2010
Brazil
[**]
[**]
China
[**]
[**]
Denmark
[**]
[**]
France
[**]
[**]
Germany
[**]
[**]
India
[**]
[**]
Mexico
[**]
[**]
Serbia
[**]
[**]
Singapore
[**]
[**]
U.S.A.
[**]
[**]
 
 
 





*Title and Risk of loss of product will transfer from ExxonMobil Chemical
Company or ExxonMobil Chemical Services Americas, Inc. to Buyer Affiliate at the
first point upon which the delivering marine vessel crosses the outer boundary
of the United States Exclusive Economic Zone.










--------------------------------------------------------------------------------








ATTACHMENT F
West Pharmaceutical Services and
ExxonMobil Chemical Company 2014-2018 Global Supply Agreement
Returnable Crates






Attachment F documents Buyer's/Buyer Affiliates’ responsibility for returnable
metal crates ("Metal Crates") used in the supply of Butyl products from
Seller/ExxonMobil Selling Affiliates ("ExxonMobil"). Buyer/Buyer Affiliates
wishes to receive Butyl in Metal Crates and ExxonMobil is willing to supply
Butyl in Metal Crates, subject to the following agreement.


Agreement
Buyer/Buyer Affiliates is responsible for the Metal Crates in their custody at
the replacement value of the Metal Crates. Buyer's /Buyer Affiliates’ custody
begins when Metal Crates are loaded onto the delivering carrier at the
ExxonMobil or third party warehouse and ends when Metal Crates are loaded onto
the carrier for return to Global Pallet Services Limited (GPS) USA, Inc.


Buyer/Buyer Affiliates must implement a system to ensure Metal Crates are not
lost or damaged, and are returned in undamaged condition (normal wear and tear
excepted). Buyer/Buyer Affiliates will supply to ExxonMobil upon request copies
of any Bills of Lading needed to verify return shipments of Metal Crates.


For each Metal Crate not received back at Global Pallet Services Limited (GPS)
and where a physical inventory determines that such Metal Crate is not in the
custody of Buyer/Buyer Affiliates, Buyer/Affiliates will have 30 days from end
of the calendar year to reimburse ExxonMobil as stated below.


For the purposes of this agreement, a Metal Crate is considered to be in
undamaged condition if the base and all four sides are in working condition.
Buyer/Buyer Affiliates agrees to pay for all repairs for damage to any Metal
Crate, or to pay the replacement charge of $300.00 per Metal Crate for any Metal
Crate that is either permanently lost or damaged beyond repair while in the
custody of Buyer/Buyer Affiliates, and a replacement charge ($40.00 per door)
for any removable door missing from Metal Crates collected at Buyer's /Buyer
Affiliates’ location. A Metal Crate shall be deemed to have been damaged beyond
repair if the documented repair costs to restore the damaged Metal Crate to
fit-for-fill condition would exceed $200.00. In addition, if any of the charges
imposed by Global Pallet Services Limited (GPS) under the agreement between the
ExxonMobil and Global Pallet Service Limited (GPS) for damage to or loss of
Metal Crates, are revised, the aforesaid amount reimbursable by Buyer/Buyer
Affiliates shall automatically be revised in similar manner.
















































--------------------------------------------------------------------------------






ATTACHMENT G
The West Pharmaceutical Services and ExxonMobil Chemical Company/Affiliates
2014-2018 Global Supply Agreement


EMCAP STANDARD TERMS AND CONDITIONS OF SALE AND ACCEPTANCE OF ORDER


ACCEPTANCE
The acceptance of Buyer's order by Seller is expressly made conditional upon
Buyer's assent to these Standard Terms and Conditions of Sale.
WRITTEN AGREEMENT
If there is an executed written sales contract or agreement in effect between
Buyer and Seller covering Buyer’s order, the terms and conditions of that
contract or agreement shall prevail over and to the exclusion of any conflicting
term in these Standard Terms and Conditions.
PRICE ADJUSTMENT
[**] Buyer's failure to deliver to Seller written objection to any such change
at least ten (10) days before its effective date shall constitute acceptance.
If Buyer does deliver such objections, Seller may elect to continue to supply
Buyer at the price existing at the time of the announced change or at such other
new price as the parties may agree.


[**]
QUANTITY
Quantity of all shipments shall be determined by Seller at point of shipment. To
allow for standard tolerances of scales, Seller will not consider any claims for
shortages of less than one half of one percent (0.5%) of the gross weight of any
shipment of packaged product or less than one half of one percent (0.5%) of the
net weight of bulk shipment. Seller shall have the right at all times to appoint
an independent surveyor.
TAXES
All prices are exclusive of taxes, duties, or other governmental charges levied
on or in respect of the product or delivery thereof. Buyer shall pay or
reimburse Seller for such taxes, duties or charges.
WARRANTIES
There are no warranties which extend beyond the description on the face hereof,
and Seller makes no warranty, expressed or implied, of satisfactory quality,
merchantability, fitness for any particular use or otherwise, except that the
products sold hereunder shall meet Seller's applicable standard specifications
or such other specifications as may be notified by Seller to Buyer from time to
time. Buyer assumes all risk whatsoever as a result of the use of the products
purchased, whether used singly or in combination with other substances or in any
process.
Without limiting the foregoing, Seller does not recommend nor endorse the use of
product in any medical application and specifically disclaims any representation
or warranty, express or implied, of suitability or fitness for use, or otherwise
with respect to product’s use in any medical application. Buyer represents and
warrants that no product purchased hereunder will be used or resold for use in
any commercial or developmental manner in connection with medical applications
without Seller’s prior express written acknowledgement. Further, Buyer agrees
that it will make no representations, express or implied, to any person to the
effect that Seller recommends or endorses the use of product purchased hereunder
in any medical application.


LIMITATION OF CLAIMS
Seller's total liability for all claims arising hereunder or connected with the
products sold hereunder, whether based in contract, tort or otherwise, shall be
no greater than an amount equal to the purchase price of the products to which
any such claims relate, or at the Seller's option, and only in the case of
claims regarding defective or non-conforming product, to replacement of such
products, provided that in all cases Buyer shall be under an obligation to
mitigate any loss as far as possible. Seller shall not in any event be liable
for any special, incidental, exemplary or consequential damages.
Subject to the Clauses on Quantity, Transfer of Risk and Title Transfer, Buyer
shall inspect and test product delivered hereunder for damage, defect or
shortage immediately upon receipt and provide Seller notice of any such damage,
defect or shortage within ten (10) days of receipt. Any claim must be
accompanied by documents as required by Seller, including but not limited to a




--------------------------------------------------------------------------------




certified weigh scale ticket or an independent surveyor report, and Seller shall
have an opportunity to an independent assessment. All claims for any cause
whatsoever, whether based in contract, negligence or other tort, strict
liability, breach of warranty or otherwise, shall be deemed waived
unconditionally and absolutely unless Seller receives complete written details
of such claim not later than [**] after Buyer's receipt of product as to which
such claim is made. Receipt will be deemed to have taken place for purposes of
this subparagraph when the product has been loaded onto Buyer’s transport, or
offloaded from the vessel or other means of transport on which delivery has been
made when delivery is arranged by Seller.
 
LAYTIME AND DEMURRAGE
Buyer shall unload tank containers, cars, trucks and barges furnished by Seller
and clear products from port, or at delivery destination, within the free time
specified by tariffs or time periods on file with applicable bodies, or promptly
after receipt if no such tariffs or time periods are on file. Buyer shall pay
charges resulting from its failure to do to Seller or directly to the common
carrier upon receipt of invoice.
For bulk marine shipment, demurrage charge at load port is for account of Seller
and at discharge port for Buyer’s account. For sales other than FOB sales,
laytime allowed, demurrage rate and applicable charter party terms shall be as
specified in Seller’s vessel nomination to Buyer failing which, the terms in
Seller’s contract of affreightment with the vessel owner shall apply and Buyer
shall pay Seller or the carrier the demurrage incurred at the discharge port by
Seller’s stipulated deadline. Subject to the foregoing, for the first discharge
terminal, laytime shall commence six (6) hours after the vessel’s notice of
readiness is tendered to Buyer (or its agent) or upon the vessel being all fast
to the discharge terminal, whichever occurs first, and for subsequent discharge
terminal(s), laytime shall commence immediately when the vessel’s notice of
readiness is tendered to Buyer (or its agent). Laytime shall cease upon
disconnection of all cargo hoses upon completion of discharge. For FOB sales,
vessels nominated by Buyer are subject to Seller’s screening, inspection and
acceptance process and Seller’s agreement to loading-date range duration /
loading-date range narrowing profile / loading-date range communication leadtime
and other shipping logistics, and any claim for demurrage by Buyer shall be
waived unless notice in writing of such claim is received by Seller with full
supporting documentation (including the invoice and time sheet issued by the
vessel) by Seller’s stipulated deadline.


MODIFICATION AND AMENDMENTS
There are no oral understandings, representations or warranties between the
parties that conflict with these Standard Terms and Conditions or the details of
price, payment, shipment or delivery schedule as communicated by Seller. No
modification of any Standard Terms and Conditions shall be of any force or
effect unless such modification is in writing and signed by the party to be
bound thereby, and no modification of the same shall be effected by the
acknowledgement of Buyer’s purchase orders or equivalent forms containing terms
and conditions at variance with those set forth herein and all such terms or
conditions in Buyer’s purchase orders or equivalent forms shall be considered
null and void.


GOVERNING LAW
This Agreement shall be governed by Singapore law, without regard to its
conflict of laws principles. Parties agree to exclude the application of the
United Nations Convention on Contracts for the International Sale of Goods. A
party that is not a party to this Agreement shall have no rights under the
Contracts (Rights of Third Parties) Act (Cap 53B) to enforce any of the terms in
this Agreement.


ASSIGNMENT
This Agreement shall not be assigned, in whole or in part, by either party
without the prior consent of the other party, but shall be binding upon and
shall inure to the benefit of the legal successors of the respective parties
hereto; except that Seller may assign this Agreement, in whole or in part, to
any affiliate. For purposes of this Clause, an "affiliate" of Seller means the
ultimate holding company of Seller or any corporation of which fifty percent
(50%) or more of the outstanding stock is held directly or indirectly by such
ultimate holding company.


DEFINITION
To the extent not inconsistent with the terms hereof, Incoterms 2010
(“Incoterms”) shall apply hereto.








--------------------------------------------------------------------------------




NO WAIVER
No waiver by either party of any breach of these Standard Terms and Conditions
shall be construed as a waiver of any succeeding breach of the same.


CREDIT CLAUSE


If Buyer fails to make payment when due or if Seller reasonably believes the
financial status of Buyer is impaired due to any reason, Seller shall have the
right, without prejudice to its other rights in contract or at law, upon notice
to Buyer, to withhold further deliveries of product, modify or change any terms
of payment or credit, suspend performance under this Agreement, accelerate
payment obligations such that all amounts owed under prior deliveries and not
paid shall become immediately due and payable, require Buyer to furnish security
as deemed appropriate by Seller and/or exercise rights against any collateral
and apply the proceeds against amounts due and owing. Seller shall in any event
have the right to set-off any claim that Seller (or its affiliate) may have
against Buyer (or its affiliate), against any sum which Seller may owe to Buyer
(or its affiliate).
In the event Seller requires a documentary letter of credit or a standby letter
of credit, such letter of credit shall be issued by an international bank in
form and substance acceptable to Seller. A clean letter of credit is to be
received by Seller prior to the estimated shipment date or by such date as
Seller shall agree. Seller shall have no obligation to deliver product if the
letter of credit is not so received by Seller.
Without prejudice to Seller's other rights in law and contract, it is agreed
that Buyer shall indemnify and hold harmless the Seller from and against any
dead-freight, vessel and/or port charges and payments, demurrage and/or any
damages, losses or expenses incurred as a result of any delay in loading or
non-delivery of any product under this Agreement arising from Buyer's failure or
delay in providing the letter of credit in accordance with the terms of this
Agreement.


BUSINESS PRACTICES


(a)    Business Standards. Each party to this Agreement shall establish
precautions to prevent its employees or subcontractors from making, receiving,
providing or offering any substantial gifts, extravagant entertainment,
payments, loans, or other considerations to the employees of the other party
and/or their families and/or third parties in connection with this Agreement.


(b)    Compliance With Law. Each party agrees and will secure agreement by its
subcontractors to comply with all applicable laws, regulations, decrees and
judicial orders. Notwithstanding anything in this Agreement to the contrary, no
provision shall be interpreted or applied so as to require any party to do, or
refrain from doing, anything which would constitute a violation of, or result in
a loss of economic benefit under, United States anti-boycott and other export
laws and regulations. Each party represents to the other party that it shall not
make any improper payments of money or anything of value to a government
official (whether appointed, elected, honorary, or a career government employee)
in connection with this Agreement, nor shall it make improper payments to a
third party knowing or suspecting that the third party will give the payment, or
a portion of it, to a government official.


(c)    Notice of Non-Compliance. Each party ("the Relevant Party") agrees to
notify the other party promptly upon discovery of any instance where the
Relevant Party fails to comply with this Clause. If either party discovers or is
advised of any errors or exceptions related to its invoicing under this
Agreement, both parties will together review the nature of the errors or
exceptions, and will, if appropriate, promptly take corrective action that is
necessary on its part and adjust the relevant invoice or refund overpayments.












--------------------------------------------------------------------------------








ATTACHMENT H
The West Pharmaceutical Services and
ExxonMobil Chemical Company/Affiliates 2014- 2018 Global Supply Agreement


GENERAL TERMS AND CONDITIONS OF SALES
ExxonMobil Petroleum & Chemical, BVBA (hereafter referred to as "EM")




1. Agreement(s) as used herein shall mean the agreement to which this Attachment
H is attached. These general terms and conditions shall apply to and form part
of all Agreements. The Agreement constitutes the complete and entire
understanding and agreement between EM and Buyer. No other general terms and
conditions will have an effect on the Agreement. Deviations from the Agreement,
including these general terms and conditions, shall be valid only if expressly
agreed in writing by the parties.


2. Title to the product shall transfer from EM to Buyer simultaneously with the
transfer of risks as per Incoterms. All references to Incoterms shall mean ICC
Incoterms 2010.


3. EM will use reasonable efforts to meet the planned delivery date which shall
be deemed to be only approximate.


4. If Buyer is responsible for the transport of products, Buyer shall ensure
that the means of transport is clean and dry, suitable for loading and carrying
the products, and complies with the safety standards of EM and with the legal
standards for such means of transport. In case of non- or incomplete compliance
with the above requirements, EM will be entitled not to load or cause to load
this means of transportation, without any obligation to compensation.


5. If delivery takes place on reusable pallets (regardless of whether they are
property of EM), Buyer will maintain these pallets in good condition (normal
wear and tear excepted) and make them available on request for collection by or
on behalf of EM.


6.Except as otherwise provided pursuant to Paragraph 2, and without regard to
any course of dealing between parties: 1) Seller shall not be obligated to sell
or deliver any quantity or product(s) covered hereby (“Product”) beyond the
amount, if any, which in Seller’s sole judgment, is available for such purpose
as of the proposed date of shipment to Buyer; (2) the price of Product shall be
Seller’s price therefor as the date of shipment; (3) Seller reserves the right
to set minimums and/or premiums or to reject orders for unusual configurations,
sizes and folds; (4) unless otherwise specified on page 1 hereof, an overrun of
up to ten percent (10% shall constitute due performance of any order; (5) any
freight allowances shall be those specified by Seller as of the date of
shipment; and (6) Buyer shall allow Seller a reasonable period for delivery of
shipments of Product.


7. Prices are exclusive of taxes (such as VAT), duties or other governmental
charges. In addition to the price of the product, EM shall have the right to
charge any taxes, duties or other governmental charges that now or in the future
may be levied, in connection with the manufacture, sale, transportation,
storage, handling, delivery, use, possession of or disposal of the product or
raw materials used in it. VAT and excise tax exemptions granted on request of
Buyer in accordance with legislation or administrative regulations imposed by
any lawful authority, shall be the exclusive responsibility of Buyer who shall
indemnify EM in respect of any VAT or excise Tax liabilities arising therefrom.


8. Seller will invoice Buyer and Buyer will pay the invoice in the currency
stated on the invoice, without any discount, deduction or set off, so that EM’s
designated bank account is credited with the full invoiced amount provided in
Attachment E..


9. Failure by Buyer to pay on the due date shall make all sums owing by Buyer to
EM on any account whatsoever immediately and automatically due and payable,
without prejudice to EM's right to charge automatically and without giving any
notice the statutory late payment interest rate as defined in the EU Directive
2000/35/EC on combating late payment in commercial transactions.


10. EM and any of its Affiliates (as herein defined) may at any time without
giving notice to or making demand upon Buyer, set off and apply any and all sums
at any time owing by EM and/or by any of its Affiliates to Buyer or any of
Buyer’s Affiliates, against any and all sums owing by Buyer or any of Buyer’s
Affiliates to EM and/or to any of its Affiliates. An Affiliate is (1) for EM :
Exxon Mobil Corporation or any company in which Exxon Mobil Corporation owns or
controls, directly or indirectly, 50 % or more of the voting stock and (2) for
the Buyer : any company in which its ultimate holding company owns or controls,
directly or indirectly, 50 % or more of the voting stock.






--------------------------------------------------------------------------------




11. If one party has objective reasons to conclude that the financial status of
the other party becomes impaired or unsatisfactory, or in case of late payment,
it may require the other party to provide adequate securities, including cash in
advance, for the timely payment of future deliveries, absent which it may
suspend its supply obligations.


12. Health and safety information relating to handling and use of products shall
be in the Safety Data Sheets (SDS) that EM has sent or will send to Buyer prior
to any shipments of Products. Buyer shall provide such health and safety
information to anyone including without limitation its employees, contractors,
agents or customers who may be exposed to the product. Buyer warrants that it
possesses the necessary expertise for handling products of the type being
supplied hereunder and that it will take the steps necessary to review and
understand that information contained on the SDS for each product it purchases.
Such data and statements are offered only for Buyer's and its users' and
customers' considerations, investigation and verification.


13. EM gives no guarantees or warranties, express or implied, as to the quality,
merchantability, fitness for purpose or suitability of the products except that
the product sold pursuant to the terms of this Agreement shall meet the relevant
EM standard specification in force at the time of loading or such other
specification or requirement which may be explicitly agreed in writing between
the parties.


Without limiting the foregoing, EM does not recommend nor endorse the use of
product(s) in any medical application and specifically disclaims any
representation or warranty, express or implied, of suitability or fitness for
use, or otherwise with respect to product(s)’ use in any medical application.
Further, Buyer agrees that it will make no representations, express or implied,
to any person to the effect that EM recommends or endorses the use of product(s)
purchased hereunder in any medical application.


EM's maximum liability for all claims for any reason is the sales price of the
product involved and EM shall not be liable for indirect or consequential
damage.


14. EM makes no representation or warranty of any kind, express or implied, that
the products sold hereunder, or the use of such products, or articles made
therefrom, in conjunction with other materials, will not infringe any patent or
trademark rights. Buyer agrees that it will promptly notify EM of any claim or
suit involving Buyer in which patent or trademark infringement is alleged with
respect to the products sold hereunder, and that Buyer will permit EM, at its
option and expense, to control completely the defense or settlement of any such
allegation of infringement.


15. Neither party shall be liable for any delay in performance or
non-performance caused by circumstances beyond the reasonable control of the
party affected including, but not limited to, acts of God, fire, flood, war,
accident, explosion, breakdowns of third party machinery, labor disputes;
inability to obtain energy, utilities, equipment, transportation, or good faith
compliance with any regulation, direction or request (whether ultimately
determined to be valid or invalid) made by governmental authority or any person
or persons purporting to act for such an authority.


Regardless of the occurrence or non-occurrence of any of the circumstances set
forth above, if for any reason, supplies of the product deliverable under this
Agreement or of the feedstock from which the product is directly or indirectly
derived from any of EM's then existing sources of supply are curtailed or cut
off, EM shall have the option during such period of curtailment or cessation to
apportion fairly among its customers including EM Affiliates and whether under
contract or not, such product as may be received in the ordinary course of
business or manufactured at EM's plant.


EM shall use commercially reasonable efforts to purchase or otherwise obtain
alternative supplies of product deliverable under this Agreement, or the
feedstock from which product directly or indirectly is derived. EM shall not be
obliged to settle labor disputes, run down inventories below normal levels,
adapt or vary its manufacturing plan except at its own sole discretion, or to
take any steps other than in accordance with good business practice to make up
inadequate supplies or to replace the supplies so curtailed or cut off. EM shall
not be obliged to make up deliveries omitted or curtailed under this Agreement.
Any such deficiencies in deliveries shall be cancelled with no liability to
either party, it being agreed, however, that a force majeure situation hereunder
shall not entitle either party to cancel this Agreement.


16. In case of any material breach of the terms and conditions contained in the
Agreement by one of the parties, the other party may, without giving prior
written notice or without undertaking any recourse to legal proceedings, suspend
its further performance, terminate the Agreement or require specific performance
by the other party of the Agreement in whole or in part, without prejudice to
its right to damages for any losses incurred subject to Article 14.


17. Neither party may assign this Agreement without the written consent of the
other party save in the case where such assignment is to an EM Affiliate and
prior written notice has been given to the Buyer.






--------------------------------------------------------------------------------




18. EM informs Buyer that any information or data communicated by Buyer may be
subject to data processing for the purpose inter alia of enhancing services
quality, keeping accounts, and Buyer's records, invoicing, product supply. Such
information and data may be transferred, communicated to or otherwise accessed
by any EM Affiliates some of which may be located outside the territory of the
European Union. According to applicable law, Buyer has a right of access and
rectification of its personal data by sending a letter to EM.


19. Notwithstanding any other provision in this Agreement or any other document,
neither this Agreement nor any other document shall constitute an agreement by
EM to take any action or refrain from taking any action that is in conflict
with, penalized under or compliance with which is prohibited by US law or
regulation.


20.a.  This Agreement between EM and Buyer shall be governed by the laws of
Belgium (excluding its rules on conflict of laws). Neither the Uniform Law on
the International Sale of Goods ('ULIS'), nor the United Nations Convention on
Contracts for the International Sale of Goods 1980 ('CISG') shall apply.
21.b.(i) If Buyer's registered office is located within the territory of the
European Economic Area ('EEA'), any disputes between EM and Buyer arising out of
or in relation to this Agreement shall be of the exclusive jurisdiction of the
Courts of Antwerp.
20.b.(ii) If Buyer's registered office is located outside the territory of the
EEA, any disputes arising out of or in relation to this Agreement shall be
finally settled under the CEPANI Rules of Arbitration by three (3) arbitrators
appointed in accordance with said Rules. The seat of the arbitration shall be
Brussels. The arbitration shall be conducted in the English language.






